Per Curiam.

The only doubt grows out of the will: but it may be done, upon giving bond with approved security to the Judge of this Court and his successors in his office, conditioned to discharge the duties imposed by the testator’s will upon the former trustee, which remain unperformed, for the' benefit of the testator’s children. The penalty of the bond should be equal to double the value of the trust estate.
Philip Duval was accordingly appointed, and gave bond and security in the form prescribed by the Court.